Exhibit 10.20

 

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

(SKEPP)

 

EFFECTIVE JANUARY 1, 1999

 

RESTATED FEBRUARY 2004



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE

    

I

   Definitions    4

II

   Eligibility and Participation    7

III

   Retirement Benefits    8

IV

   Vesting    10

V

   Payment of Benefits    11

VI

   Change of Control    13

VII

   Administration    16

VIII

   Miscellaneous    17

APPENDIX

    

A

   Participation Date and service    19

B

   Description of Compensation and Benefits    20

C

   Optional Forms of Benefit Payment    22

D

   Conversion Formulas    23

 

2



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

This is the Federal-Mogul Corporation Supplemental Key Executive Pension Plan
(the “Plan”), as adopted effective January 1, 1999. The Plan is intended to
provide selected executives of Federal-Mogul Corporation (the “Corporation”)
with target retirement benefits based upon the executive’s:

 

(1) average earnings for the three consecutive years in his last five years of
service during which his Compensation was the highest, and

 

(2) number of years of service with the Corporation (not in excess of 20) and,
if benefits under a qualified or non-qualified defined benefit plan maintained
by a predecessor employer are taken into account under this Plan, with the
predecessor employer.

 

The target benefit is to be offset by other retirement benefits provided by the
Corporation, including the Corporation’s qualified and non-qualified defined
benefit retirement plans, and, if applicable, benefits provided by a predecessor
employer under a qualified or non-qualified defined benefit plan.

 

This Plan is intended to qualify as an unfunded plan maintained by the
Corporation primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as described in
sections 201(2), 301(3), and 401(1) of the Employee Retirement Income Security
Act of 1974, as amended.

 

3



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

ARTICLE I.

 

DEFINITIONS

 

The following terms shall have the following meanings when used in this Plan,
unless the context clearly requires otherwise:

 

1.1 “Accrued Benefit” means the accrued benefit of the Participant expressed in
terms of an annual single life annuity payable at his Normal Retirement Date,
determined under Section 3.1 based upon his Years of Service and Final Average
Compensation, reduced by certain retirement benefits to which he is entitled.

 

1.2 “Actuarial Equivalent” means the equivalent actuarial value calculated using
the interest and mortality assumptions in use by the Cash Balance Plan at the
time actuarial equivalence is determined, and such additional actuarial
assumptions as the Committee may establish in its discretion.

 

1.3 “Annuity Starting Date” means the first day of the first month for which an
amount is payable as an annuity or any other form of benefit payment.

 

1.4 “Beneficiary” means the Participant’s Lawful Spouse as designated by the
Participant in the manner prescribed by the Committee to receive a Participant’s
benefits under the Plan in the event of his death prior to full payment of the
benefits due him.

 

1.5 “Board” means the board of directors of the Corporation.

 

1.6 “Cash Balance Plan” means the Federal-Mogul Corporation Personal Retirement
Account Plan, a qualified plan under section 401(a) of the Code.

 

1.7 “Change of Control” shall have the meaning set forth in Section 6.2.1.

 

1.8 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.9 “Committee” means the Compensation Committee of the Board of Directors.

 

1.10 “Compensation” means the amount of the Employee’s annual rate of base
salary payable by the Corporation as of January 1 of the Plan Year (or if the
Employee was not employed by the Corporation on January 1 of such Plan Year, on
the first day in such Plan Year on which the Employee was so employed, including
any amounts that would be paid to the Employee but for the Employee’s election
under a qualified cash or deferred arrangement under section 401(k) of the Code,
a cafeteria plan under section 125 of the Code, or any non-qualified deferred
compensation plan maintained by the Corporation, plus any declared bonus payable
to the Employee under the Corporation’s annual incentive plan for services
performed during the Plan Year, regardless of whether paid to the Employee
during such Plan Year or during a subsequent Plan Year. Except as otherwise
provided in the preceding sentence, Compensation shall not include any
allocations or contributions by the Corporation under this Plan or any other
plan or plans for the benefit of its employees, including

 

4



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

     any severance plan or agreement, incentive payments (other than declared
bonus amounts paid or payable under the annual incentive plan), fringe benefits
(whether or not a fringe benefit within the meaning of the Code), or any amounts
identified by the Corporation as expense allowances or reimbursements,
regardless of whether such amounts are treated as wages under the Code. In no
event shall Compensation include any amounts received by an Employee from a
Predecessor Employer.

 

1.11 “Corporation” means the Federal-Mogul Corporation, a Michigan corporation,
and its successors.

 

1.12 “Early Retirement Date” means the date a Participant reaches age 55,
provided that he has completed at least five Years of Service, or any date
thereafter on which a Participant who has completed at least five Years of
Service elects to retire before he reaches his Normal Retirement Date.

 

1.13 “Effective Date” means January 1, 1999.

 

1.14 “Employee” means an officer or other executive employee of the Corporation.

 

1.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.16 “Excess SERP” means the Federal-Mogul Corporation Supplemental Executive
Retirement Agreement, a non-qualified deferred compensation plan maintained by
the Corporation effective as of January 1, 1989.

 

1.17 “Final Average Compensation” means the Participant’s average Compensation
during the three consecutive Plan Years (or his total period of employment, if
shorter) during which he has earned the highest Compensation in his last five
Years of Service (or his total period of employment, if shorter). If the
Participant has been employed for fewer than three full Plan Years, the
Participant’s Compensation for each partial year shall include his target bonus
under the Corporation’s annual incentive plan, provided that a bonus under such
plan was not otherwise declared for such Plan Year.

 

1.18 “Good Cause” means the commission of any of the following acts by an
Employee: (1) fraud in connection with the Employee’s service; (2) embezzlement
or theft of Corporation funds or property; or (3) other criminal activity in
connection with the Employee’s service.

 

1.19 “Good Reason” shall have the meaning set forth in Section 6.2.2.

 

1.20 “Lawful Spouse” of a Participant means the person to whom the Participant
(i) is legally married as of the Participant’s Annuity Starting Date and (ii)
has been legally married for at least twelve months prior to the Annuity
Starting Date.

 

1.21 “Normal Retirement Date” means the date a Participant reaches age 62.

 

5



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

1.22 “Participant” means an Employee who becomes a Participant as provided in
Section 2.1.

 

1.23 “Plan” means this Federal-Mogul Corporation Supplemental Key Executive
Pension Plan, as it may be amended from time to time.

 

1.24 “Plan Year” means the calendar year. The initial Plan Year is the 1999
calendar year.

 

1.25 “Predecessor Employer” means an entity that employed a Participant prior to
such Participant’s employment with the Corporation, provided that either (i)
substantially all of the stock or assets of such entity were acquired by the
Corporation or (ii) such entity is otherwise designated by the Board as a
Predecessor Employer, as set forth on Appendix A.

 

1.26 “Predecessor Employer Plan” means a qualified or non-qualified defined
benefit plan or retirement agreement maintained by a Predecessor Employer.

 

1.27 “Severance Plan” means the Federal-Mogul Corporation Severance Plan for
Salaried Employees, an employee welfare benefit plan as defined in section 3(1)
of ERISA, or any other severance arrangement maintained by the Corporation for
the benefit of the Employee.

 

1.28 “Total and Permanent Disability” means a physical or mental disability that
entitles the Participant to receive benefits under a long-term disability plan
or other arrangement maintained by the Corporation.

 

1.29 “Year of Service” means:

 

  a) each Plan Year or, for years before the Effective Date, each calendar year,
during which an Employee is employed for at least one hour in each month of that
year by the Corporation;

 

  b) each full Plan Year during which the Participant is deemed pursuant to
Section 6.1.1 to have been employed by the Corporation; and

 

  c) each calendar year during which the Employee was employed by a Predecessor
Employer, as set forth on Appendix A, provided, however, that, except as
otherwise set forth on Appendix A, such years shall not be taken into account
for purposes of the vesting of the Participant’s Accrued Benefit in accordance
with Section 4.1.

 

Notwithstanding the foregoing, no Years of Service shall be taken into account
more than once. Credit for one-twelfth (1/12) of one Year of Service shall be
given for each month of service during which the Employee is employed for at
least one hour in any year for which the Employee does not receive credit for a
full Year of Service.

 

6



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

ARTICLE II

 

ELIGIBILITY AND PARTICIPATION

 

2.1 Participation. An Employee shall become a Participant upon his nomination by
the Chief Executive Officer of the Corporation and his approval for
participation by the Committee. An Employee shall begin to participate in the
Plan as of the latest of the following dates: (a) the Effective Date; (b) the
first day of the month following his date of hire; or (c) the date approved by
the Committee for his participation. Employees who have been approved as
Participants are listed on Appendix A.

 

2.2 Cessation of Participation. A Participant shall cease to be a Participant on
the earlier of the date of his termination of employment for any reason or the
date the Committee determines that he shall no longer be a Participant. No such
determination shall be made by the Board following a Change of Control. A
Participant whose participation is terminated shall nevertheless continue to
vest in his Accrued Benefit under Article IV and to remain entitled to receive
the vested portion of his Accrued Benefit in accordance with Article V.

 

7



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

ARTICLE III

 

RETIREMENT BENEFITS

 

3.1 Normal Retirement Benefit. Upon retirement at his Normal Retirement Date, a
Participant shall be entitled to an Accrued Benefit equal to:

 

3.1.1 Fifty percent (50%) of his Final Average Compensation, multiplied by a
fraction (not to exceed 1.0 in decimal form), the numerator of which is the
number of his Years of Service, and the denominator of which is twenty (20),
reduced by:

 

3.1.2 the sum of “A” plus “B” plus “C”, where:

 

“A” equals the Actuarial Equivalent of the Participant’s accrued benefit under
the Cash Balance Plan, expressed in terms of an annual single life annuity as of
his Normal Retirement Date;

 

“B” equals the Actuarial Equivalent of the Participant’s account balance under
the Excess SERP, expressed in terms of an annual single life annuity as of his
Normal Retirement Date; and

 

“C” equals the Actuarial Equivalent of the Participant’s accrued benefit under a
Predecessor Employer Plan, expressed in terms of an annual single life annuity
as of his Normal Retirement Date.

 

3.2 Early Retirement Benefit. A Participant voluntarily retiring with the
consent of the Chief Executive Officer of the Corporation on or after his Early
Retirement Date, or involuntarily terminating on or after his Early Retirement
Date (except for termination for cause), shall be entitled to receive a benefit
equal to his Accrued Benefit, based upon his Years of Service and Final Average
Compensation determined as of his actual retirement date, reduced by one-half
percent (0.5%) for each month by which his Annuity Starting Date precedes his
Normal Retirement Date. The consent of the Chief Executive Officer of the
Corporation to such retirement shall not be required with respect to (i) a
retirement by the Chief Executive Officer of the Corporation or (ii) a
retirement by any Participant after a Change of Control.

 

3.3 Late Retirement Benefit. If a Participant retires after his Normal
Retirement Date, he shall be entitled to receive his Accrued Benefit determined
under Section 3.1, based upon his Years of Service and Final Average
Compensation determined as of his actual retirement date. The amounts to be
offset under Section 3.1.2 shall be the dollar amounts determined as of his
Normal Retirement Date.

 

3.4 Disability Benefit. If the Participant incurs a Total and Permanent
Disability, he shall be entitled to receive a benefit equal to his Accrued
Benefit, based upon his Years of Service and Final Average Compensation
determined as of the date he terminates employment due to such disability,
reduced as described in Section 3.2, and, if distribution is made before the
Participant attains age 55, further reduced using the assumptions described in
Section 1.2. In no case will the benefit be reduced by greater than 50%.

 

8



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

3.5 Death Benefit. If the Participant dies while employed by the Corporation,
his Beneficiary shall be entitled to receive a benefit equal to his Accrued
Benefit, based upon his Years of Service and Final Average Compensation
determined as of his date of death, reduced as described in Section 3.2 and, if
distribution is made before the Participant would have attained age 55, further
reduced using the assumptions described in Section 1.2.

 

3.6 Vested Termination Benefit. If a Participant’s employment terminates with
the consent of the Chief Executive Officer of the Corporation for any reason
other than termination due to retirement on or after his Early or Normal
Retirement Date, termination due to death, termination due to Total and
Permanent Disability, or termination by the Corporation for Good Cause, and such
Participant’s Accrued Benefit is vested on the date of such termination of
employment pursuant to Section 4.1 or 6.1, he shall be entitled to receive a
benefit equal to his Accrued Benefit, based upon his Years of Service and Final
Average Compensation as of the date of his termination of employment, reduced as
described in Section 3.2. The consent of the Chief Executive Officer of the
Corporation to such termination shall not be required with respect to (i) a
termination of employment by the Chief Executive Officer of the Corporation or
(ii) a termination of employment by any participant after a Change of Control.

 

3.7 Other Termination of Employment. Notwithstanding anything else in this
Article III to the contrary, if the Participant’s employment terminates for any
reason other than retirement on or after his Early or Normal Retirement Date,
death or Total and Permanent Disability prior to the vesting of his Accrued
Benefit under Article IV or VI, or if the Participant’s employment is terminated
by the Corporation for Good Cause, his Accrued Benefit shall be forfeited.

 

9



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

ARTICLE IV

 

VESTING

 

4.1 Vesting at Normal Retirement Date or Based on Age and Years of Service.
Subject to Sections 4.3 and 6.1, a Participant’s interest in his Accrued Benefit
shall become 100% vested when the Participant reaches his Normal Retirement Date
while employed by the Corporation, or, in the alternative, when the Participant
has completed at least five Years of Service with the Corporation and reached
age 55. For purposes of vesting, years of employment with a previous employer do
not count, except as otherwise set forth on Appendix A.

 

4.2 Vesting Based on Total and Permanent Disability or Death. A Participant’s
interest in his Accrued Benefit shall in any case become 100% vested if, while
employed by the Corporation, he sustains a Total and Permanent Disability or he
dies.

 

4.3 Forfeitures. Notwithstanding Section 4.1, if a Participant’s employment is
terminated by the Corporation for Good Cause, he shall forfeit his Accrued
Benefit. In addition, subject to Section 6.1, if a Participant’s employment
terminates other than on account of death or Total and Permanent Disability
before he has completed five Years of Service and reached age 55 or reached his
Normal Retirement Date, he shall forfeit his Accrued Benefit.

 

10



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

ARTICLE V

 

PAYMENT OF BENEFITS

 

5.1 Payment of Accrued Benefit upon Retirement. Upon retirement on or after his
Early or Normal Retirement Date, a Participant shall be entitled to receive his
Accrued Benefit, as adjusted under Section 3.2, if applicable. Such benefit
shall begin to be paid as soon as administratively practicable following the
Participant’s retirement, unless, if the Participant elects to retire before his
Normal Retirement Date, he makes an election in writing to defer payment until
his Normal Retirement Date at the same time that he elects a form of benefit
payment under Section 5.2.

 

5.2 Election of Benefit Form. A Participant shall receive his Accrued Benefit in
the form of a single life annuity unless, not later than six months before the
Participant’s anticipated Annuity Starting Date, the Participant selects a form
of payment for his Accrued Benefit (as adjusted under Section 3.2, if
applicable) in any Actuarial Equivalent annuity form from among the Actuarial
Equivalent annuity forms made available by the Committee. The election shall be
in writing and made on the form prescribed by the Committee. Payment shall be
made in accordance with the Participant’s election or as otherwise provided in
this Section. Such election shall be irrevocable.

 

5.3 Disability Benefit. As soon as administratively practicable following the
Committee’s determination that the Participant has suffered a Total and
Permanent Disability, the Participant shall receive the disability benefit
described in Section 3.4 in the form of a single life annuity.

 

5.4 Death Benefit. Unless an alternative annuity form was elected under Section
5.2, in the event of a Participant’s death while he is employed by the
Corporation, the Participant’s Beneficiary shall receive the death benefit
described in Section 3.5 in the form of a single life annuity. If a Participant
dies after his Annuity Starting Date and the Participant had elected, pursuant
to Section 5.2, an annuity providing for a survivor benefit, his Beneficiary
shall receive such survivor benefit in accordance with such election. Payment
shall be made as soon as administratively practicable following the death of the
Participant.

 

In no event shall any beneficiary other than a Lawful Spouse receive any payment
under the Plan. In the event of the death of a Participant’s Lawful Spouse on or
after a Participant’s Annuity Starting Date, no alternate or contingent
beneficiary shall receive a benefit under the Plan. In the event of the divorce
of a Participant and his Lawful Spouse on or after the Annuity Starting Date,
such Lawful Spouse shall retain any right to receive any future beneficiary
payments pursuant to the Participant’s benefit payment election in effect as of
the Annuity Starting Date. In the event a Participant marries or remarries after
the Participant’s Annuity Starting Date, the new spouse will have no right to
any benefits or payments under the Plan.

 

11



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

5.5 Deferred Vested Benefit. If a Participant’s employment terminates for any
reason other than termination due to retirement on or after his Early or Normal
Retirement Date, termination due to death, termination due to Total and
Permanent Disability or termination by the Corporation for Good Cause, and such
Participant’s Accrued Benefit is vested on the date of such termination of
employment pursuant to Section 4.1 or 6.1, he shall receive the vested
termination benefit described in Section 3.6 in the form of a single life
annuity as soon as administratively practicable following his termination of
employment. Notwithstanding the preceding sentence, in the event the
Participant’s employment is terminated by the Corporation other than for Good
Cause, he shall be entitled to receive the termination benefit described in
Section 3.6 in the form of a single life annuity as soon as administratively
practicable following the date payments to him under the Severance Plan
terminate or, if he has elected to receive payment from the Severance Plan in
the form of a single lump sum, the date payments from the Severance Plan would
have terminated had they been made in an installment form. The Participant may
elect to defer the payment of such benefit pursuant to Section 5.1 and may elect
an optional form of payment pursuant to Section 5.2.

 

12



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

ARTICLE VI

 

CHANGE OF CONTROL

 

6.1 Change of Control Benefit. If, in connection with, simultaneously with or
following a Change in Control, including without limitation the effectiveness of
a plan of reorganization confirmed in the jointly-administered Chapter 11 cases
pending in the District of Delaware and docketed as Case No. 01-10578, the
Participant’s employment is terminated by the Corporation other than for Good
Cause or by the Participant for Good Reason, then the provisions of this Section
6.1 shall apply.

 

6.1.1 Deemed Employment. If the Participant has been employed by the Corporation
for fewer than five full Plan Years as of the date of such termination of
employment, the Participant will be deemed for all purposes of this Plan,
including the calculation of his Accrued Benefit, his eligibility for an early
retirement benefit pursuant to Section 3.2 and the vesting of his Accrued
Benefit pursuant to Section 4.1, to have been employed by the Corporation for
five full Plan Years and thus to have completed five Years of Service as an
employee of the Corporation, in addition to any Years of Service attributable to
his employment by a Predecessor Employer, as set forth on Appendix A.

 

6.1.2 Deemed Attainment of Age 55 for Vesting Purposes. If the Participant has
not attained 55 years of age as of the date of such termination of employment,
the Participant will be deemed for purposes of the vesting of his Accrued
Benefit pursuant to Section 4.1 to have attained age 55. The payment of such
Participant’s Accrued Benefit will commence as soon as administratively
practicable following the date on which the Participant actually attains age 55,
and will be subject to adjustment in accordance with Section 3.2 to reflect
payment prior to the date the Participant attains age 62, unless the Participant
makes an election in writing to defer payment until his Normal Retirement Date
at the same time that he elects a form of benefit payment under Section 5.2.

 

6.2 Definitions.

 

6.2.1 “Change of Control.” For purposes of this Plan, “Change of Control” means:

 

  a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Corporation (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); provided, however,
that for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the
Corporation, (ii) any acquisition by the Corporation, (iii) any acquisition by

 

13



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

       any employee benefit plan (or related trust) sponsored or maintained by
the Corporation or any corporation controlled by the Corporation or (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 6.2.1; or

 

  b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Corporation or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of

 

14



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

       directors of the corporation resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

  d) Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

 

6.2.2 “Good Reason.” For purposes of this Plan, “Good Reason” means:

 

  a) the assignment to the Participant of any duties inconsistent in any
material respect with the Participant’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities held,
exercised or assigned at any time during the 120-day period immediately prior to
a Change of Control, or any other action by the Corporation which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Corporation promptly after receipt of
notice thereof given by the Participant;

 

  b) any failure by the Corporation to provide the Participant with the
compensation and benefits described in Appendix B hereto, other than an
isolated, insubstantial or inadvertent failure not occurring in bad faith and
which is remedied by the Corporation promptly after receipt of notice thereof
given by the Participant;

 

  c) the Corporation’s requiring the Participant to be based at any office or
location other than (i) the office or location where the Participant was based
immediately prior to the Change of Control or (ii) any office or location less
than 35 miles from such location, or the Corporation’s requiring the Participant
to travel on Corporation business to a substantially greater extent than
required immediately prior to the Change of Control;

 

  d) any purported termination by the Corporation of the Participant’s
employment otherwise than as expressly permitted by the employment agreement, if
any, between the Participant and the Corporation; or

 

  e) any failure by the Corporation to comply with and satisfy Section 8.10 of
this Plan.

 

For purposes of this Section 6.2.2, any good faith determination of “Good
Reason” made by the Participant shall be conclusive.

 

15



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

ARTICLE VII

 

ADMINISTRATION

 

7.1 Plan Interpretation. The Committee shall have the authority to interpret the
Plan and to determine the amount, time, and form of payment of benefits and
other issues arising in the administration of the Plan. Any construction or
interpretation of the Plan and any determination of fact in administering the
Plan made in good faith by the Committee shall be final and conclusive for all
Plan purposes.

 

7.2 Claims Procedure.

 

7.2.1 Initial Determination. Upon presentation to the Committee of a claim for
benefits under the Plan within 180 days after the date the claimant believes
payment should have commenced, the Committee shall make a determination of the
validity thereof. If the determination is adverse to the claimant, the Committee
shall furnish to the claimant within 90 days after the receipt of the claim a
written notice setting forth the following:

 

  a) the specific reason or reasons for the denial;

 

  b) specific references to pertinent provisions of the Plan on which the denial
is based;

 

  c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

  d) appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review.

 

7.2.2 Appeal Procedure. In the event of a denial of a claim, the claimant or his
duly authorized representative may appeal such denial to the Committee for a
full and fair review of the adverse determination. The claimant’s request for
review must be in writing and made to the Committee within 90 days after receipt
by the claimant of the written notification described in Section 7.2.1;
provided, however, that such 90-day period shall be extended if circumstances so
warrant. The claimant or his duly authorized representative may submit issues
and comments in writing which shall be given full consideration by the Committee
in its review. The Committee may, in its sole discretion, conduct a hearing. A
request for a hearing made by the claimant will be given full consideration. At
such hearing, the claimant shall be entitled to appear and present evidence and
be represented by counsel.

 

7.2.3 Decision on Appeal. A decision on a request for review shall be made by
the Committee not later than 60 days after receipt of the request; provided,
however, in the event of a hearing or other special circumstances, such decision
shall be made not later than 120 days after receipt of such request. If it is
necessary to extend the period of time for making a decision beyond 60 days
after the receipt of the request, the claimant shall be notified in writing of
the extension of time prior to the beginning of such extension. The Committee’s
decision on review shall state in writing the specific reasons and references to
the Plan provisions on which it is based. Such decision shall be promptly
provided to the claimant.

 

16



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 No Effect on Employment Rights. Nothing contained herein will confer upon
any Participant the right to be retained in the service of the Corporation nor
limit the right of the Corporation to discharge any Participant.

 

8.2 Funding. The Corporation may establish a grantor trust for the purpose of
funding benefits under this Plan. Any trust so created shall conform to the
terms of the model trust provided by the Internal Revenue Service as described
in Revenue Procedure 92-64. Notwithstanding the establishment of such trust, it
is the intention of the Corporation and the Participants that the Plan shall be
unfunded for tax purposes and for purposes of Title I of ERISA. The Plan
constitutes a mere promise by the Corporation to make payments in the future. To
the extent that any Participant or any other person acquires a right to receive
a payment under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Corporation.

 

8.3 Spendthrift Provisions. No benefit payable under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, domestic relations order or charge prior to actual receipt thereof
by the payee; and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge prior to such receipt shall be void; and the
Corporation shall not be liable in any manner for or subject to the debts,
contracts, liabilities, engagements or torts of any person entitled to any
benefit under the Plan.

 

8.4 Governing Law. The Plan is established under and will be construed according
to the law of the State of Michigan, without regard to its conflict of laws
provisions, to the extent that such laws are not preempted by ERISA and valid
regulations promulgated thereunder.

 

8.5 Integrated Agreement. This Plan constitutes the entire agreement and
understanding between the Corporation and the Participants with respect to the
provision of non-qualified retirement benefits to the Participants in excess of
those available to the Participants under the Excess SERP or any other written
agreement between the Participant and the Corporation as to retirement benefits
that preceded the Participant’s participation in the Plan.

 

8.6 Incapacity of Recipient. In the event a Participant is declared incompetent
and a conservator or other person legally charged with the care of the person or
the estate of such Participant is appointed, any benefits under the Plan to
which the Participant is entitled shall be paid to the conservator or other
person legally charged with the care of such Participant. Except as provided in
the preceding sentence, should the Committee, in its discretion, determine that
a Participant is unable to manage his personal affairs, the Committee may make
distributions to any person for the benefit of the Participant, provided the
Committee makes a reasonable good faith judgment that such person shall expend
the funds so distributed for the benefit of the Participant. Any such payment
shall constitute a discharge of the Plan’s obligation to the Participant to the
extent of such payment.

 

17



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

8.7 Taxes. Any taxes imposed upon a Participant shall be the sole responsibility
of the Participant. The Corporation shall have the right to deduct from the
Participant’s Compensation or any payment made pursuant to this Plan any
federal, state, local or other taxes required to be deducted or withheld from
such Compensation or payment, as the Committee may determine in its sole
discretion.

 

8.8 Severability. In the event any provision of this Plan is invalid, in whole
or in part, the remaining provisions of this Plan are unaffected and will remain
in full force and effect.

 

8.9 Amendment or Termination. The Board reserves the right to amend or terminate
this Plan by or pursuant to action of the Board or the Committee when, in the
sole opinion of the Board, or the Committee, an amendment or termination is
advisable. Any amendment or termination shall be made pursuant to a resolution
of the Board and shall be effective as of the date of the resolution. No
amendment or termination (i) shall directly or indirectly deprive the
Participant of all or any portion of the Participant’s Accrued Benefit
considered to be accrued under the Plan before the date of such amendment or
termination, or (ii) shall be effected following a Change of Control to the
extent that such amendment or termination would adversely affect any rights to
which a Participant may become entitled under Section 6.1 if such Participant’s
employment were thereafter terminated.

 

8.10 Successors. This Plan shall be binding upon the Corporation and its
successors and assigns. The Corporation will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform the Corporation’s obligations set forth in this
Plan in the same manner and to the same extent as the Corporation would be
required to perform such obligations if no such succession had taken place.

 

8.11 Construction. The masculine shall indicate the feminine and the singular
the plural, unless the context clearly requires otherwise.

 

18



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

WHEREFORE, the Company has executed this Plan on the 23rd day of February, 2004.

 

FEDERAL.MOGUL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

David M. Sherbin

Vice President, Deputy General Council and Secretary

ATTEST:

By:

 

 

--------------------------------------------------------------------------------

Joseph T. Breitenbeck

Director, Compensation and Benefits

 

19



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

Appendix A

 

Participant

--------------------------------------------------------------------------------

  

Participation

Date

--------------------------------------------------------------------------------

  

Years of Service

for

Purposes of
Vesting

as of Participation
Date

--------------------------------------------------------------------------------

  

Years of Service for

Purposes of Benefit

Calculation as of

Participation Date

--------------------------------------------------------------------------------

Alan C. Johnson TN

   01/01/1999    28.67    28.67

G. Michael Lynch A

   06/12/2000    0.00    3.40

Frank Macher A, T

   05/15/2002    2.92    2.92

Charles McClure A

   05/15/2002    4.79    4.79

Richard P. Randazzo A

   01/01/1999    4.08    4.08

Thomas W. Ryan TN

   01/01/1999    —       

Wilhelm A. Schmelzer

   01/01/1999    29.58    29.58

Richard A. Snell A, T

   01/01/1999    11.08    11.08

Gordon A. Ulsh TN

   01/01/1999    —       

James J. Zamoyski T

   01/01/1999    22.50    22.50

--------------------------------------------------------------------------------

TN Terminated employment with the Company with no benefit under this plan.

T Terminated employment with the Company with a benefit under this plan.

A Years of Service include service with a Predecessor Employer as follows:

 

Participant

--------------------------------------------------------------------------------

  

Predecessor

Employer

--------------------------------------------------------------------------------

  

Years of Service
with

Predecessor
Employer

for Purposes of
Vesting

--------------------------------------------------------------------------------

  

Years of Service with

Predecessor
Employer

for Purposes of

Benefit Calculation

--------------------------------------------------------------------------------

G. Michael Lynch

   Dow    0.00    3.40

Frank Macher

   ITT Automotive    1.50    1.50

Charles McClure

   Detroit Diesel    3.37    3.37

Richard P. Randazzo

   Nextel    2.08    2.08

Richard A. Snell

   Tenneco Automotive    9.00    9.00

 

20



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

Appendix B

 

DESCRIPTION OF COMPENSATION AND BENEFITS

 

SOLELY FOR PURPOSES OF DETERMINING GOOD REASON

 

(i) Base Salary. Annual base salary (“Annual Base Salary”) paid at a monthly
rate at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Participant by the Corporation and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Change of
Control occurs, as such Annual Base Salary may be increased following the Change
of Control.

 

(ii) Annual Bonus. For each fiscal year ending after the Change of Control, an
annual bonus (the “Annual Bonus”) in cash at least equal to the Participant’s
highest bonus, including any bonus or portion thereof which has been earned but
deferred, under the Corporation’s 1977 Supplemental Compensation Plan, as
amended and restated, or any comparable bonus under any predecessor or successor
plan, for the last three full fiscal years prior to the Change of Control
(annualized in the event that the Participant was not employed by the
Corporation for the whole of such fiscal year); provided, that if the
Participant’s highest bonus for one or more of such fiscal years is determined
pursuant to the terms of the Corporation’s Economic Value Added (EVA) Plan (the
“EVA Plan”), and the Participant’s bonus declared pursuant to the EVA Plan for
such fiscal year is higher than the Participant’s bonus paid pursuant to the EVA
Plan for such fiscal year, the Participant’s highest bonus for such fiscal year
shall be the Participant’s bonus declared for such fiscal year; and, provided
further, that each such Annual Bonus shall be paid no later than the end of the
third month of the fiscal year next following the fiscal year for which the
Annual Bonus is awarded, unless the Participant shall elect to defer the receipt
of such Annual Bonus.

 

(iii) Incentive, Savings and Retirement Plans. Participation in all incentive,
savings and retirement plans, practices, policies and programs applicable
generally to other peer Participants of the Corporation and its affiliated
companies, which plans, practices, policies and programs provide the Participant
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, no less favorable, in the aggregate, than the most favorable of those
provided by the Corporation and its affiliated companies for the Participant
under such plans, practices, policies and programs as in effect at any time
during the 120-day period immediately preceding the Change of Control or if more
favorable to the Participant, those provided generally at any time after the
Change of Control to other peer executives of the Corporation and its affiliated
companies.

 

21



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

(iv) Welfare Benefit Plans. Participation by the Participant and/or the
Participant’s family, as the case may be, in, and receipt of, all benefits under
welfare benefit plans, practices, policies and programs provided by the
Corporation and its affiliated companies (including, without limitation,
medical, prescription, dental, disability, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Corporation and its affiliated
companies, which plans, practices, policies and programs provide the Participant
with benefits which are no less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Participant at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Participant, those provided
generally at any time after the Change of Control to other peer executives of
the Corporation and its affiliated companies.

 

(v) Expenses. Prompt reimbursement for all reasonable expenses incurred by the
Participant in accordance with the most favorable policies, practices and
procedures of the Corporation and its affiliated companies in effect for the
Participant at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Participant, as in effect
generally at any time thereafter with respect to other peer executives of the
Corporation and its affiliated companies.

 

(vi) Fringe Benefits. Fringe benefits, including, without limitation, tax and
financial planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Corporation and its
affiliated companies in effect for the Participant at any time during the
120-day period immediately preceding the Change of Control or, if more favorable
to the Participant, as in effect generally at any time thereafter with respect
to other peer executives of the Corporation and its affiliated companies.

 

(vii) Office and Support Staff. An office or offices of a size and with
furnishings and other appointments, and exclusive personal secretarial and other
assistance, at least equal to the most favorable of the foregoing provided to
the Participant by the Corporation and its affiliated companies at any time
during the 120-day period immediately preceding the Change of Control or, if
more favorable to the Participant, as provided generally at any time thereafter
with respect to other peer executives of the Corporation and its affiliated
companies.

 

(viii) Vacation. Paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Corporation and its affiliated companies
as in effect for the Participant at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Participant, as in effect generally at any time thereafter with respect to other
peer executives of the Corporation and its affiliated companies.

 

22



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

Appendix C

 

DESCRIPTION OF FORMS OF PAYMENT

 

Normal Form of Payment

 

If you are not married, your normal form of payment is the Life-Only Annuity. If
you are married, your normal form of payment is the 50% Joint and Survivor
Annuity. Your spouse at the time you choose your form of payment is
automatically deemed to be your beneficiary. If you want to either elect an
optional form of benefit other than your normal form of benefit, you must obtain
your spouse’s consent to this election. This spousal consent must be in writing,
must acknowledge your election of an optional form of benefit, and must be
witnessed by a Notary Public.

 

Life-Only Annuity Option

 

This option provides monthly payments for your lifetime. When you die, payments
stop and your spouse, heirs and your estate receive nothing. This method of
payment will provide the greatest lifetime monthly payment from the Plan. If you
are married and elect this method, your spouse must consent to this election;
witnessed by a Notary Public.

 

Joint and Survivor Annuity Option

 

This method of payment is a monthly income payable for your lifetime. If you
pre-decease your spouse, your spouse will receive a reduced benefit in
accordance with your election (50%, 75% or 100%).

 

If you are married, your normal form of payment is the 50% Joint and Survivor
Annuity. This option provides reduced monthly payments for your lifetime, and
when you die, your spouse will receive monthly payments for her or his lifetime,
which are equal to 50% of the monthly amount you were receiving.

 

If you are married and want to elect either the 75% or 100% Joint and Survivor
Annuity optional forms of payment, you must obtain your spouse’s consent to this
election. This spousal consent must be in writing, must acknowledge your
election of an optional form of benefit, and must be witnessed by a Notary
Public.

 

Payments stop at your death if your spouse predeceases you. If you die first,
payments will stop after the death of your spouse.

 

23



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

Life Certain and Continuous

 

This method of payment is a monthly income payable for your lifetime. If you die
before receiving the Certain (either 5, 10 or 15 years) payments, the remaining
guaranteed payments will be paid to your spouse.

 

If you are married and want to elect either the 5,10, or 15 year Life Certain
and Continuous optional form of payment, you must obtain your spouse’s consent
to this election. This spousal consent must be in writing, must acknowledge your
election of an optional form of benefit, and must be witnessed by a Notary
Public.

 

Payments stop at your death if your spouse predeceases you. If you die first,
payments will stop after the death of your spouse.

 

10 Year Certain

 

This method of payment is a monthly income payable for 10 years. If you die
before receiving all guaranteed payments, the remaining payments will be paid to
your spouse.

 

If you are married and want to elect the 10-Year Certain optional form of
payment, you must obtain your spouse’s consent to this election. This spousal
consent must be in writing, must acknowledge your election of an optional form
of benefit, and must be witnessed by a Notary Public.

 

Payments stop at your death if your spouse predeceases you. If you die first,
payments will stop after the death of your spouse.

 

24



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

SUPPLEMENTAL KEY EXECUTIVE PENSION PLAN

 

Appendix D

 

CONVERSION FORMULAS USED TO CONVERT A

LIFE-ONLY ANNUITY TO AN OPTIONAL FORM OF PAYMENT

 

50% Joint and Survivor:

 

Life-only Annuity multiplied by 93%,

Plus, whole years of before age 65 multiplied by 0.30%,

Minus, whole years retiree age exceeds spouse’s age multiplied by 0.30%

 

75% Joint and Survivor:

 

Life-only Annuity multiplied by 90%,

Plus, whole years of before age 65 multiplied by 0.40%,

Minus, whole years retiree age exceeds spouse’s age multiplied by 0.40%

 

100% Joint and Survivor:

 

Life-only Annuity multiplied by 87%,

Plus, whole years of before age 65 multiplied by 0.50%,

Minus, whole years retiree age exceeds spouse’s age multiplied by 0.50%

 

5 Year Certain and Life:

 

Life-only Annuity multiplied by 98%,

Plus, whole years of before age 65 multiplied by 0.10%

 

10 Year Certain and Life:

 

Life-only Annuity multiplied by 95%,

Plus, whole years of before age 65 multiplied by 0.30%

 

15 Year Certain and Life:

 

Life-only Annuity multiplied by 90%,

Plus, whole years of before age 65 multiplied by 0.60%

 

10 Year Certain

 

Life-only Annuity multiplied by 1.35%,

Plus, whole years of before age 65 multiplied by 0.25%

 

25